Citation Nr: 1513429	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating beyond August 2009 for the Veteran's service-connected right shoulder disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for status-post right anterior labral tear, right shoulder with anterior/interior instability.


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1996 to September 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In April 2014, the Veteran's representative submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C. § 7105(e).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability  (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that he is presently working.  See April 2014 Board hearing transcript.  Therefore, the Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to an initial disability rating in excess of 10 percent for status-post right anterior labral tear, right shoulder with anterior/interior instability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During his April 2014 Board hearing, the Veteran withdrew the issue of entitlement to an extension of a temporary total disability rating beyond August 2009 for his service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an extension of a temporary total disability rating beyond August 2009 for the Veteran's service-connected right shoulder disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204 (2014).

At the April 2014 Board hearing, prior to promulgation of a decision in this case, the Veteran expressly withdrew the issue of entitlement to an extension of a temporary total disability rating beyond August 2009 for his service-connected right shoulder disability.  This statement was made on the record during the April 2014 Board hearing, thus satisfying the pertinent criteria for withdrawal under 38 C.F.R. §§ 20.202, 20.204.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Consequently, the Board does not have jurisdiction to review the issue.  Therefore, the issue is dismissed.


ORDER

The appeal of the issue of entitlement to an extension of a temporary total disability rating beyond August 2009 for the Veteran's service-connected right shoulder disability is dismissed.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to an initial disability rating in excess of 10 percent for status-post right anterior labral tear, right shoulder with anterior/interior instability.  The Veteran was provided a VA examination in April 2010, nearly five years ago.  At the April 2014 Board hearing, the Veteran testified that his service-connected right shoulder disability has worsened since the time of his last VA examination.  Specifically, the Veteran testified that he now experiences numbness and tingling in the right shoulder, arm, and hand; reduced strength; and reduced range of motion due to the service-connected right shoulder disability.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected right shoulder disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, at the April 2014 Board hearing, the Veteran testified that he receives treatment for his service-connected right shoulder disability from Capital Physician Group at least once per year.  The most recent records from Capital Physician Group of record are dated April 2014.  As such, the Board finds that it is likely that there are outstanding, relevant records from Capital Physician Group.  On remand, the Veteran should be afforded the opportunity to identify any outstanding treatment records relevant to the matter on appeal.  He should be notified that the Board is particularly interested in records from Capital Physician Group dated from April 2014 through the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment for his service-connected status-post right anterior labral tear, right shoulder with anterior/interior instability since July 2009.  The Board is particularly interested in records from Capital Physician Group dated from April 2014 through the present.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected status-post right anterior labral tear, right shoulder with anterior/interior instability.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected status-post right anterior labral tear, right shoulder with anterior/interior instability, including but not limited to, whether the Veteran has limited range of motion of the right shoulder, and whether the Veteran has additional functional loss due to factors such as pain, weakness, excess fatigability, or incoordination upon repetitive use of the right shoulder.

Given the Veteran's complaints of numbness and tingling in the right shoulder, arm, and hand, the examiner must also address whether the Veteran has any neurological disability medically attributable to the service-connected right shoulder disability.  The examiner should provide any neurologic diagnoses associated with the service-connected right shoulder disability and identify the location and specific nerve or nerves involved.  The examiner should further provide an assessment as to the severity of each manifestation, such as whether the Veteran experiences complete or incomplete paralysis and whether any incomplete paralysis is mild, moderate, or severe.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


